Title: From George Washington to Brigadier General Charles Scott, 14 November 1778
From: Washington, George
To: Scott, Charles


  
    Dr Sir.
    Head Quarters [Fredericksburg, N.Y.]14th Novr 1778.
  
  I have to acknowlege your favor of yesterday, and one by Colonel Grahams.
When Colonel Grahams was up here I received from Count d’Estaing a number of declarations to the french inhabitants of America, addressed to them in the name of his most christian majesty Each of The gentlemen who were at table got one of those declarations—As I do not think it proper they should be made public by me in the first instance; or that they should creep into New-york before they have an operation elsewhere I have therefore recalled all the declarations but that one in Col. Grahams possession. You will be pleased to recover this as soon as possible and transmit it here.
In the letter from Mr Clark the A. Commissary Genl to the Convention army he requests a pasport by land; and an examination of his letters, in order that he may not be under the necessity of going to Boston in case the troops should be on their march. You will examine the letters he brought out of N. York, and give him a permission to proceed by the nearest route to Cambridge or the Convention troops, previously taking his parole that he will not communicate with the people to the injury or disadvantage of the states, either directly or indirectly.
The inclosures you will send into N. Y. by flag and should Mr Clarke want to write me, you will give his the same conveyance. I am Dr sr.
  
  
  
  
P.S. In case Col. Graham has had the declaration translated, you will do every thing to recover such from the persons who may have them.
  
